Citation Nr: 0930992	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-23 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico, which denied service connection for 
mechanical back pain and migraine headaches.


FINDINGS OF FACT

1.  The evidence indicates that the Veteran's migraine 
headaches were incurred during active service.

2.  The evidence, overall, indicates that the Veteran 
manifests mechanical upper back disability incurred during 
active service.


CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  Service connection for mechanical upper back disability 
is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that migraine headaches and a back 
disability began in service.

2.  Migraine headaches

The service treatment records (STRs) show that the Veteran 
was first treated for headaches in May 1997, with a diagnosis 
of "headache probably migraine".  She complained of, and 
was treated for, headaches in April 1998, July 1999, 
September 1999, and November 2002.  The diagnosis in the 
November 2002 STR was migraine headache as well.  

As noted above, the Veteran had active service from November 
1996 to March 2005.

Post-service, the medical records show that the Veteran was 
treated for migraine headaches at Western Missouri Medical 
Center in January 2008.  The diagnoses included "cephalgia, 
migraine (vascular) with a muscular component", 
"intractable migraine", and "classic migraine (with 
aura)", as well as "history of chronic recurrent cephalgias 
(likely migraines)", providing probative evidence for this 
claim.

Pursuant to this claim and others, the Veteran was afforded a 
VA medical examination in June 2005.  The Veteran stated that 
her migraine headaches had begun 7 years earlier and reported 
that she had been diagnosed with migraine headaches after 
having a sudden severe headache with associated dizziness.  
The Veteran related that she was once told that her headache 
was related to joint pain.  The Veteran complained of 
headaches at least twice per week, rated as severe to very 
severe, located in the temporal or occipital area of the 
skull, and usually lasting approximately 12 hours.  She 
reported related symptoms including feeling nauseated and 
sick and sometimes photophobic.  The Veteran stated that the 
headaches usually incapacitate her because she has to rest 
and is unable to do anything at home.  The headaches were not 
noted to be prostrating in nature.

The VA examiner assessed that migraine headaches were not 
found yet musculoskeletal headaches were found, providing 
evidence against this claim.

The Veteran is entitled to the benefit of the doubt that 
migraine headaches originated in service, as she was 
diagnosed with migraine headaches both in service and since 
separation.  Because there is an approximate balance of 
positive and negative evidence, the benefit-of-the-doubt 
standard applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as 
to the time of origin of the Veteran's migraine headaches 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal for this issue is granted.

While the Veteran has been found to have migraine headaches 
related to service, the nature and extent of this disorder 
related to service is not before the Board at this time. 



3.  Back disability

The Veteran seeks service connection for a "back" 
disability, which per her statements of record, appear to 
relate to the thoracic spine.  Her STRs include complaints of 
and physical therapy for back pain in May, June, and July 
2002, a report of a pinched nerve in the upper back in 
February 2004, treatment with a TENS unit for lumbago in 
April 2004, and a request for physical therapy for back pain 
in July 2004.  Her physical therapy notes included findings 
of abnormal range of motion (AROM) of the thoracolumbar 
spine, muscular restriction with respect to the thoracic 
spine, and postural kyphosis.  Notably, no definitive 
diagnosis of the Veteran's back complaints were provided 
other than assessments of upper back pain (between shoulder 
blades), lumbago, myofibrotic thickening of the upper 
thoracic spine, and scoliosis with rightward curvature of the 
lumbar spine.

The Veteran was afforded a VA examination in June 2005.  The 
Veteran reported that upper back pain at the level of the 
shoulders began about one year prior, in 2004.  She 
complained of pain to the upper back area associated with 
flare-ups, depending on her activity, described as pinching-
like and severe to very severe in intensity, radiating mostly 
to the upper back and both shoulders, usually lasting two to 
four days.  However, on physical examination, the Veteran had 
no abnormal findings.  The examiner diagnosed the Veteran 
with mechanical upper back pain, "found" with no further 
explanation.  However, the examiner noted that the claims 
folder had been reviewed.

A review of the record demonstrates that the Veteran has 
reliably and credibly reported upper back pain since service.  
The STRs document treatment for upper back pain with 
objective abnormal findings documented.  The Board is 
cognizant that the recent VA examination in June 2005 did not 
disclose any objective evidence of disability.  However, as 
noted by the Court in McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007), the lack of objective disability on any one 
examination does not preclude an award of service connection 
based upon a finding of no disability when it is clear that 
the Veteran had disability at some point during the 
processing of the claim.  

A review of the June 2005 VA examination report discloses 
that the examiner provided a "diagnosis" of "mechanical 
upper back pain, found" which was based upon examination and 
review of the claims folder.  In essence, the examiner found 
evidence of a chronic mechanical dysfunction of the upper 
back which, by the lay and medical evidence, first manifested 
in service.  Resolving any doubt in the Veteran's favor, the 
Board finds that the criteria for service connection for 
mechanical upper back disability have been met.  38 U.S.C.A. 
§ 5107(b).

While the Veteran has been found to have mechanical upper 
back disability related to service, the nature and extent of 
this disorder related to service is not before the Board at 
this time.  See McClain, 21 Vet. App. 319, 323 (2007).  
Notably, VA evaluates the thoracic and lumbar spines as one 
spinal segment.  See 38 C.F.R. § 4.71a.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  




ORDER

Service connection for migraine headaches is granted.

Service connection for mechanical upper back disability is 
granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


